DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The independent claims 1, 7, and 8 recite various limitations associated with the controller that do not appear to be enabled by the specification.  The claims recite elements (p) and (q) which recite “re-set the head position of the middle line” and “re-set the end position of the middle line” respectively.  These sections appear to be similar to the flowchart discussed in Figure 4; however, the Examiner did not find any recitation in the flowchart or in the respective paragraphs corresponding to the flowchart (paragraphs [0042]-[0076]) that discussed any re-set process for the head and end positions of the middle line.  A review of Figure 4 illustrates the lower and upper limit values being updated.  Additionally, the last limitation of the independent claims recites an additional outputter limitation that indicates conditions on when the outputter outputs that no pattern is found; however, the exact conditions do not appear to align with the description in the specification.  As noted below with respect to the 35 USC 112(b) rejections, certain terminology appears to be indefinite which may be affecting the understanding of this last limitation.  However, Figure 4 illustrates that the shifting is from the lower limit, i.e. lower limit is shifted towards end of file by newline character and check if it is less than upper limit.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The terms "backwards" and “forwards” in the claims are a relative term which renders the claim indefinite.  The terms "backwards" and “forwards” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not describe the claim terminology and it is unclear what forward is with respect to the position, is it towards the front of the file or forwards as in forward reading towards the end of the file.  Same rationale for the backward terminology.  

Claims 1, 7, and 8 recite the limitation "the position" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claims recite a head position, middle position, and end position and it is unclear from the recitation of “the position”, which position the limitation is referring to.
The respective dependent claims inherit the same deficiencies as the parent and are thus rejected for similar reasons as discussed above.

Independent claim 1 recites limitations that include a recorder recording a text file; a receiver configured to receive a pattern for performing a search; an initializer configured to set a head and an end position; a calculator configured to make a calculation; an acquirer configured to make acquisition of a middle line; an outputter 
The claim limitations directed towards “recorder”, “initializer”, “calculator”, “acquirer”, “outputter”, and “controller” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  As seen from the independent claim 1, the respective claim limitations utilize generic placeholder for the particular device components followed by functional language where no sufficient structure, material or acts are performed.  The claims recite a device comprising various elements where the specification does not explicitly illustrate the corresponding structure with brief discussion indicating in one embodiment the elements can be part of a program. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards software per se.  The claim preamble indicates that the claim is for a program, i.e. computer software.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As illustrated above, the claim limitations recite particular claim limitations that, when searched, were not found in the prior art.  A discussion of the most relevant prior art found by the Examiner is below.
From the applicant’s IDS, the prior art reference Szabo (Evolution of a binary search implementation for line-sorted text files, published Dec 1, 2013) illustrates the head and end positions of the text file as the upper and lower limits as well as using binary search for a key by checking the middle position and updating the upper/lower positions based on that comparison.  
Barabas et al [US 7,512,610] teaches at column 6, lines 32-58 teaches very large delimited files that include variable size records that have delimiters including a newline/carriage return.
Behar et al [US 2012/0078925 A1] teaches at paragraphs 18 and 22 the usage of new line characters as a record/line delimiter for text/log files that can search the log using regular expressions.
Berg et al [US 7,895,167] teaches log files that can use a binary search to search for the key (see col 16, lines 35-61) or key ranges where the log files can be text files.
Mano et al [US 2017/0228407 A1]
Happy (binary search of a sorted text file, published Dec 1, 2013) illustrates a binary search for a sorted text file where the system determines the middle point and gets that position; although Happy illustrates getting the line after that point, a user commented amendment illustrates a process of finding the line that starts before the middle and ends after the middle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        1/19/2021